 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                            CASE NO. C17-1297 MJP

11                                 Plaintiffs, and            ORDER GRANTING
                                                              STIPULATED MOTION FOR
12                                                            EXTENSION OF TIME
            STATE OF WASHINGTON,
13

14                                 Plaintiff-Intervenor,

15                  v.

16          DONALD J. TRUMP, in his official
            capacity as President of the United States,
17          et al.,

18                                 Defendants.

19

20          This matter comes before the Court on the Parties’ Joint Stipulation Concerning the Case

21   Schedule. After considering the Parties’ Joint Stipulation, IT IS HEREBY ORDERED that

22   the Parties will propose and file an amended schedule to reset case deadlines by July 12, 2019.

23          IT IS SO ORDERED.

24


     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF TIME - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 3, 2019.

 3

 4

 5
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF TIME - 2
